738 So.2d 1019 (1999)
Larry J. ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3576.
District Court of Appeal of Florida, First District.
August 17, 1999.
Larry J. Robinson, pro se, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this appeal of an order denying a motion for post-conviction relief, appellant argues his sentence as a violent career criminal must be overturned because chapter 95-182, Laws of Florida, is unconstitutional as violative of the Florida Constitution. Art. III, § 6, Fla. Const. We agree with the decisions of the Third District in Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997), and of the Fifth District in Hill v. State, No. 98-1068, ___ So.2d ___, 1999 WL 518732 (Fla. 5th DCA July 23, 1999). Accordingly, we find the appellant's constitutional argument without merit, and affirm. See also Trapp v. State, 24 Fla. L. Weekly D1431, 736 So.2d 736 (Fla. 1st DCA 1999). As was done in Higgs and *1020 Hill, we certify conflict with Thompson v. State, 708 So.2d 315 (Fla. 2d DCA), rev. granted, 717 So.2d 538 (Fla.1998). We also find no merit to the second issue raised by appellant's motion.
AFFIRMED.
KAHN and VAN NORTWICK, JJ., CONCUR.
BENTON, J., CONCURS WITH WRITTEN OPINION.
BENTON, J., concurring.
I concur on the authority of Trapp v. State, 24 Fla. L. Weekly D1431, 736 So.2d 736 (Fla. 1st DCA 1999).